
	
		I
		112th CONGRESS
		1st Session
		H. R. 3698
		IN THE HOUSE OF REPRESENTATIVES
		
			December 16, 2011
			Mr. McCaul (for
			 himself, Mr. Mack,
			 Mr. Austin Scott of Georgia,
			 Mr. Schock,
			 Mr. Young of Indiana,
			 Mr. Harper,
			 Mr. Frelinghuysen,
			 Mr. Peterson,
			 Mr. Walsh of Illinois,
			 Mr. Poe of Texas,
			 Mr. Thornberry,
			 Mr. Olson,
			 Mr. King of New York,
			 Mrs. Miller of Michigan,
			 Mr. Carter,
			 Mr. Farenthold, and
			 Mr. Rohrabacher) introduced the
			 following bill; which was referred to the Committee on the Judiciary, and in
			 addition to the Committee on Foreign
			 Affairs, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To direct the Secretary of State to designate Iran’s
		  Revolutionary Guard Corps as a foreign terrorist organization, and for other
		  purposes.
	
	
		1.Designation of Iran’s
			 Revolutionary Guard Corps as a foreign terrorist organizationThe Secretary of State shall designate
			 Iran’s Revolutionary Guard Corps as a foreign terrorist organization under
			 section 219 of the Immigration and Nationality Act (8 U.S.C. 1189).
		2.ReportThe Secretary of State shall submit to the
			 Committee on Foreign Affairs of the House of Representatives and the Committee
			 on Foreign Relations of the Senate a report on terrorist activities of Iran’s
			 Revolutionary Guard Corps.
		
